         Case 1:18-cv-10225-MLW Document 177 Filed 11/07/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                        JOINT MOTION TO EXTEND PAGE LIMITS

        Respondents and Petitioners request that they be allowed to file updated Opposition and

Reply memoranda, respectively, regarding Petitioners’ Motion for Class Certification (ECF No.

46) that exceed the Local Rule 7.1(B)(4) page limit of twenty pages.

        Due to the number of claims and legal arguments Petitioners raise and this Court

identified in its order issued on October 11, 2018 (ECF. No. 168), Respondents require

additional pages to fully brief the issues raised. The substantive portion of Respondents’ brief

will be under thirty pages. Petitioners do not oppose Respondents’ request for additional pages if

Petitioners’ are permitted the same number of pages for their Reply.

        Therefore, the parties respectfully request that they be allowed to file updated Opposition

and Reply memoranda not to exceed thirty pages.

            Respectfully submitted this 7th day of November, 2018.




ActiveUS 170523266v.1
         Case 1:18-cv-10225-MLW Document 177 Filed 11/07/18 Page 2 of 3



     Counsel for the Respondents                Counsel for the Petitioners

     JOSEPH H. HUNT                             /s/ Kevin S. Prussia
     Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                                Michaela P. Sewall (BBO # 683182)
     WILLIAM C. PEACHEY                         Jonathan A. Cox (BBO # 687810)
     Director                                   Stephen Provazza (BBO # 691159)
     Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                                WILMER CUTLER PICKERING
     J. MAX WEINTRAUB                             HALE AND DORR LLP
     Senior Litigation Counsel                  60 State Street
                                                Boston, MA 02109
     /s/Mary L. Larakers                        Telephone: (617) 526-6000
     MARY L. LARAKERS                           Facsimile: (617) 526-5000
     (Texas Bar # 24093943)                     kevin.prussia@wilmerhale.com
     Trial Attorney                             michaela.sewall@wilmerhale.com
     U.S. Department of Justice, Civil Division jonathan.cox@wilmerhale.com
     Office of Immigration Litigation,          stephen.provazza@wilmerhale.com
     District Court Section
     P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
     Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
     (202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
     (202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
     mary.l.larakers@usdoj.gov                  211 Congress Street
                                                Boston, MA 02110
     EVE A. PIEMONTE, BBO No. 628883            (617) 482-3170
     Assistant United States Attorney
     United States Attorney’s Office            Kathleen M. Gillespie (BBO # 661315)
     1 Courthouse Way, Suite 9200               Attorney at Law
     Boston, MA 02210                           6 White Pine Lane
     (617) 748-3100                             Lexington, MA 02421
     Eve.Piemonte@usdoj.gov                     (339) 970-9283




                                            2

ActiveUS 170523266v.1
         Case 1:18-cv-10225-MLW Document 177 Filed 11/07/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 7, 2018, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                     /s/ Mary L. Larakers
                                                     Trial Attorney




                                                3

ActiveUS 170523266v.1
